DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/17/2021, with respect to the rejections of claims 1-17 under 35 U.S.C. 103 over Ding (US 2014/0272354) have been fully considered and are persuasive in view of Applicant’s amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Ozawa (US 201/0363685).
The Double Patenting rejection over U.S. Patent No. 10,081,570 was not substantively traversed and is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10, 13-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,081,570. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘570 recites the same layer structure as .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7-9, 11 and 13-17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over Ozawa et al. (US 2014/0363685).
Regarding claims 1-3, 5, 7-8 and 13-14, Ozawa teaches a laminate comprising a transparent substrate 11, a dielectric layer 121, a metal layer 122, and a barrier layer 123 (¶ 22, see Fig. 2). Ozawa further teaches a tin zinc oxide base layer 14 (¶ 22). The substrate 11 may be a material such as polycarbonate (¶ 27). The dielectric layer 121 is a metal oxide, preferably zinc oxide (¶ 28-29), and may be zinc oxide with aluminum additions which is presumed to refer to aluminum zinc oxide (¶ 28). The dielectric layer 121 (the 2nd metal oxide layer) and the oxide base layer 14 (the 1st metal oxide layer) collectively correspond to the claimed composite oxide layer. The barrier layer 123 is x value of 0.89, which lies within the claimed range for x. According to the instant specification, the lattice parameter of aluminum zinc oxide is similar to that of zinc oxide (see Spec., at 54), and one of ordinary skill in the art would therefore expect a similar x value if the dielectric layer were aluminum zinc oxide, absent objective evidence to the contrary. See MPEP 2112.

    PNG
    media_image1.png
    359
    475
    media_image1.png
    Greyscale

Regarding claim 9, Ozawa teaches the thickness of the dielectric layer 121 is at least 1 nm (¶ 31) and the thickness of the oxide base layer 14 is at least 3 nm (¶ 61). The oxide layers collectively have a thickness of at least 4 nm which lies within the claimed thickness range.
Regarding claim 11, while Ozawa does not expressly teach a total solar energy rejection ratio, given the substantial similarity of the layered structure of Ozawa with the claimed structure, one of ordinary skill in the art would expect that the low emissivity 
Regarding claim 15, while Ozawa teaches the dielectric layer may contain titanium oxide (see ¶ 28-29), Ozawa does not require the presence of titanium oxide.
Regarding claim 16, Ozawa teaches the barrier layer has a thickness of 0.5 nm to 10 nm (¶ 40), which lies within the claimed range.
Regarding claim 17, Ozawa does not teach the metal layer 122 must contain elements other than silver (see ¶ 34-35).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2014/0363685), as applied to claim 1, further in view of Ding et al. (US 2014/0272354).
Regarding claim 10, the limitations of claim 1 have been addressed above. Ozawa does not expressly teach a visual light transmittance ratio within the claimed range, however, Ozawa does teach that the materials used the laminate are chosen for their light transmittance properties (see ¶¶ 26, 28, 34, 55). The laminate of Ozawa is used for a window and cannot have low light transmittance (¶ 24). Ding teaches a laminate used for windows (¶ 32) whose visible light transmission is above 80% (¶ 85). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify the materials in the laminate of Ozawa in order to obtain a laminate whose light transmittance is high enough, as taught by Ding, to 
Regarding claim 12, the limitations of claim 1 have been addressed above. Ozawa does not expressly teach a light to solar gain ratio. Ding teaches a light to solar gain ratio is a measure of how a window transmits light and heat, and teaches a ratio more than 1.8 (¶ 94-95). Since the laminate of Ozawa is also used as a window, it would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to seek to obtain a light to solar gain ratio that the prior art deems acceptable for a window, as taught by Ding. The ratio taught by Ding overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ozawa et al. (US 2014/0363685), as applied to claim 1, further in view of Lee et al. (US 2012/0152347).
Regarding claim 6, the limitations of claim 1 have been addressed above. Ozawa does not expressly teach the dielectric layer contains niobium oxide. Lee teaches an optical stack (¶ 18) containing an optical match layer made of an oxide such as titanium oxide, zirconium oxide, niobium oxide, zinc oxide, aluminum zinc oxide, etc. (¶ 20). These materials are also among those used for the dielectric layer in Ozawa (see ¶ 28-29). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to use niobium oxide in place of zinc oxide because Lee teaches these oxides are interchangeable for the purpose of an optical stack. Given .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784